SECOND AMENDMENT TO THIRD AMENDED
AND RESTATED CREDIT AGREEMENT

 

          This Second Amendment dated as of September 30, 2001 to Third Amended
and Restated Credit Agreement dated as of September 29, 2000 as amended prior to
the date hereof ("Credit Agreement") by and among GIBRALTAR STEEL CORPORATION OF
NEW YORK ("Borrower"); GIBRALTAR STEEL CORPORATION ("Company"); and THE CHASE
MANHATTAN BANK, as administrative agent ("Administrative Agent") for THE CHASE
MANHATTAN BANK ("Chase"); FLEET NATIONAL BANK; MELLON BANK, N.A., KEYBANK
NATIONAL ASSOCIATION ("Key"); HSBC BANK USA; PNC BANK, N.A.; MANUFACTURERS AND
TRADERS TRUST COMPANY; NATIONAL CITY BANK OF PENNSYLVANIA; FIFTH THIRD BANK,
NORTHEASTERN OHIO; FIRSTAR BANK, N.A.; SUNTRUST BANK; and COMERICA BANK
(collectively, "Banks").

          A.     Preliminary Statement

          WHEREAS, the Borrower, the Company, the Administrative Agent and the
Banks are parties to the Credit Agreement; and

          WHEREAS, the Borrower, the Company and the Banks wish to further amend
certain terms of the Credit Agreement;

          WHEREAS, unless otherwise defined herein, terms used in the Credit
Agreement shall have such defined meanings when used herein;

          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, receipt of which is hereby acknowledged, and upon
satisfaction of the conditions set forth in Section C, below, the Banks, the
Borrower, the Company, and the Administrative Agent, hereby agree as follows:

          B.     Amendment

                   1.     Section 1.1 of the Credit Agreement is amended so that
in the definition of "Credit Pricing Agreement", the phrase "Fourth Amended and
Restated Credit Pricing Agreement dated as of March 30, 2001" is deleted and the
phrase "Fifth Amended and Restated Credit Pricing Agreement dated as of
September 30, 2001" is substituted in its place.

                   2.     Section 6.15 of the Credit Agreement (Interest
Coverage Ratio) is deleted in its entirety and the following is substituted in
its place:

                          "6.15  Interest Coverage Ratio. Permit, in the case of
the Company on a Consolidated Basis, the ratio of Earnings Before Taxes and
Interest plus Depreciation and Amortization minus Capital Expenditures
(excluding Capital Expenditures made in connection with permitted acquisitions)
to interest payable on Total Liabilities, calculated on an annual rolling basis
of four fiscal quarters to be less than: 2.50 to 1.00 as of the last day of the
fiscal quarter ending September 30, 2001; 2.50 to 1.00 as of the last day of the
fiscal quarter ending December 31, 2001; and 3.00 to 1.00 as of the last day of
each fiscal quarter thereafter."

                   3.     Section 6.16 of the Credit Agreement is amended so
that Section 6.16 is deleted in its entirety and the following is substituted in
its place:

                           "6.16  Net Worth. Permit, in the case of the Company
on a Consolidated basis, the Net Worth as of the last day of any fiscal quarter
to be less than $120,000,000 plus 50% of Cumulative Net Income (as defined
below) plus 100% of the net proceeds of the Company's public equity offering of
up to 2,500,000 shares anticipated to be completed in the fourth fiscal quarter
of 2001 ("Equity Offering"). Cumulative Net Income means net income of the
Company on a Consolidated basis from June 30, 1997 through the end of the fiscal
quarter for which the calculation of Net Worth is being made."

                   4.     Section 6.17 of the Credit Agreement (Funded
Debt/EBITDA) is amended so that Section 6.17 is deleted in its entirety and the
following is substituted in its place:

                           "6.17  Funded Debt/EBITDA. Permit, in the case of the
Company on a Consolidated bases, the ratio of Funded Debt (as defined below) to
Earnings Before Interest and Taxes plus Depreciation and Amortization ("EBITDA")
as of the last day of any fiscal quarter, to be greater than 3.75 to 1.0 as of
the last day of the fiscal quarter ending September 30, 2001; 3.75 to 1.0 as of
the last day of the fiscal quarter ending December 31, 2001; and 3.00 to 1.0 for
each fiscal quarter thereafter, such calculations to be based on annual rolling
basis of four fiscal quarters; provided, however, if the Company completes the
Equity Offering (as defined in Section 6.16 hereof), then the following ratios
shall apply in place of the foregoing ratios as of the end of the below
indicated quarters:

 

Quarter End

Ratio

   

December 31, 2001

3.25 to 1.0

   

March 31, 2002 and

     

each fiscal quarter

     

thereafter

3.00 to 1.0.

 

"Funded Debt" means debt for money borrowed which is bearing interest. For the
purposes of calculating this covenant, upon the consummation of a permitted
acquisition, up to 12 month historical EBITDA of the acquired entity shall be
included in the calculation of the ratio, subject to the Banks' review and
approval, in their discretion, of such acquired entity's financial information
provided, however, such historical EBITDA shall only be included in the
calculation of Funded Debt if the applicable acquired entity's EBITDA is not
included in the Consolidated EBITDA of the Company for the applicable month."

          C.     Conditions. The effectiveness of this Agreement shall be
conditioned upon the satisfaction of the following conditions:

                   1.     Each Guarantor Subsidiary shall have executed and
delivered to the Administrative Agent, for the benefit of the Banks, a
Reaffirmation Agreement, in form acceptable to the Administrative Agent and the
Banks, reaffirming and ratifying the unlimited continuing guaranties and
security agreements previously given by each Guarantor Subsidiary to the
Administrative Agent for the benefit of the Banks.

                   2.     Borrower and Company shall execute and deliver to
Administrative Agent, for the benefit of the Banks, a Fifth Amended and Restated
Credit Pricing Agreement in form acceptable to the Administrative Agent and the
Banks.

                   3.     The Company and the Borrower hereby agree to pay to
the Administrative Agent for the account of the Banks an amendment fee payable
as follows: $193,750 shall be paid by the Company and/or the Borrower upon
execution of this Agreement by the parties hereto; and an additional $193,750
shall be paid by the Company and/or the Borrower on or before January 2, 2002 in
the event the Company has not by December 31, 2001 (i) completed the Equity
Offering (as defined in Section 6.16 of the Credit Agreement, as amended by this
Agreement); (ii) raised at least $25,000,000 in net proceeds; and (iii) applied
all of such net proceeds to prepay indebtedness of the Company under the Credit
Agreement, as amended by this Agreement.

                   4.     The Borrower and/or the Company shall have paid all
costs and expenses incurred by the Administrative Agent and the Banks in
connection with the transactions contemplated by this Agreement including,
without limitation, reasonable attorney's fees.

          D.     Other Provisions

                   1.     Except as specifically set forth herein, the Credit
Agreement shall remain in full force and effect and is hereby reaffirmed. The
Borrower and the Company acknowledge that they are bound by all of the terms,
covenants and conditions set forth in the Credit Agreement, and that, if there
has occurred any Default or Event of Default, the Agent and the Banks shall have
no obligation to make any Advances or Swingloans or to issue any Letters of
Credit. If there has occurred a Default or an Event of Default, Agent and the
Banks may condition the making of any subsequent Advances or Swingloans or the
issuance of any Letters of Credit upon the execution and delivery by Borrower
and Company of an amendment to the Credit Agreement which may include, without
limitation, additional or revised covenants, an increased rate of interest on
the Revolving Credit, increased Letter of Credit or other fees and such other
terms, conditions and covenants as the Agent and the Banks may require.

                   2.     The terms "Administrative Agent" and "Banks" as used
herein shall include the successors and assigns of those parties and all of the
entities listed on Schedule 1 hereto.

                   3.     This Agreement shall be construed under, and governed
by, the internal laws of the State of New York without regard to its conflict of
laws and rules which would make the laws of another jurisdiction applicable.

                   4.     This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same Agreement.

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be signed by their duly authorized officers, all as of the date hereof.

 

     Borrower:

     GIBRALTAR STEEL CORPORATION OF NEW
           YORK


     By:   /s/  John E. Flint                      
                   John E. Flint
                   Vice President



 

     Company:

     GIBRALTAR STEEL CORPORATION


     By:   /s/  John E. Flint                      
                     John E. Flint
                     Vice President



 

     THE CHASE MANHATTAN BANK,
     as Administrative Agent


     By:   /s/  Robert J. McArdle                  
                Robert J. McArdle
                Vice President

Consented to as of this 30th day of September, 2001



 

     THE CHASE MANHATTAN BANK


     By:   /s/  Robert J. McArdle                  
                     Robert J. McArdle
                     Vice President

Consented to as of this 30th day of September 2001



 

     FLEET NATIONAL BANK


     By:   /s/  John C. Wright                     
                     John C. Wright
                     Vice President

Consented to as of this 30th day of September, 2001



 

     MELLON BANK, N.A.


     By:   /s/  Edward J. Kloecker, Jr.            
                     Edward J. Kloecker, Jr.
                     Vice President

Consented to as of this 30th day of September, 2001



 

     KEYBANK NATIONAL ASSOCIATION


     By:   /s/  Mark F. Wachowiak                  
                     Mark F. Wachowiak
                     Vice President

Consented to as of this 30th day of September, 2001



 

     HSBC BANK USA


     By:   /s/  /William H. Graser                 
                     William H. Graser
                     Vice President

Consented to as of this 30th day of September, 2001



 

     PNC BANK, N.A.


     By:   /s/  David B. Gookin                    
                     David B. Gookin
                     Vice President

Consented to as of this 30th day of September, 2001



 

     MANUFACTURERS AND TRADERS
        TRUST COMPANY


     By:   /s/  Wayne N. Keller                    
                     Wayne N. Keller
                     Vice President

Consented to as of this 30th day of September, 2001



 

     NATIONAL CITY BANK OF PENNSYLVANIA


     By:   /s/  William A. Feldmann                
                     William A. Feldmann
                     Vice President

Consented to as of this 30th day of September, 2001



 

     FIFTH THIRD BANK, NORTHEASTERN OHIO


     By:   /s/  James P. Byrnes                    
                     James P. Byrnes
                     Vice President

Consented to as of this 30th day of September, 2001



 

     FIRSTAR BANK, N.A.


     By:   /s/  David J. Dannemiller
                     David J. Dannemiller
                     Vice President

Consented to as of this 30th day of September, 2001



 

     SUNTRUST BANK


     By:   /s/  W. David Wisdom                    
                     W. David Wisdom
                     Vice President

Consented to as of this 30th day of September, 2001



 

     COMERICA BANK


     By:   /s/  Joel S. Gordon                     
                     Joel S. Gordon
                     Account Officer

 

 

 

 